Citation Nr: 1443563	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of fractures, base of proximal phalanx, right thumb, with traumatic arthritis, currently evaluated at 10 percent disabling.

2.  Entitlement to an extraschedular rating based on the combined effect of service-connected disabilities.

3.  Entitlement to extension of a temporary total disability rating for the period of July 1, 2011, to December 14, 2011 for left ankle fracture with surgical ankylosis.

4.  Entitlement to special home adaptation grant or specially adapted housing.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

As discussed in more detail below, a VA Form 21-4138 dated in December 2012, constitutes a notice of disagreement with the denial of an extension of his temporary total rating for the time period July 2011 to December 2011.  However, he also stated that he had been confined to a bed or chair every day since his second left ankle surgery in December 2011.  A sympathetic reading of the statement raises a claim for extension of the temporary total rating that was assigned following the December 2011 surgery, which ceased at the end of March 2012.  The RO has not yet considered this particular request for an extension, so it is REFERRED to the RO for consideration.

The issues of entitlement to extension of a temporary total disability rating, special home adaptation or specially adapted housing, a total disability rating based on individual unemployability (TDIU), and an extraschedular rating are addressed in the REMAND section of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeals period, the Veteran's right thumb disability is manifested by limited range of motion of the metacarpophalangeal joint; pain throughout all motion of the metacarpophalangeal joint and interphalangeal joint; poor dexterity; impaired grip strength; swelling; deformity; weakness; and ankylosis of the metacarpophalangeal joint in a flexed position.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but not more, for residuals of fractures, base of proximal phalanx, right thumb, with traumatic arthritis, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5152, 5224, 5228 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a higher disability rating for his service-connected residuals of fractures, base of proximal phalanx, right thumb, with traumatic arthritis, ("right thumb disability"), which is currently rated at 10 percent disabling under Diagnostic Code 5010-5228, effective May 26, 1970.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the bases for the evaluation assigned.  38 C.F.R. § 4.27 (2013).

Disability evaluations are determined by the application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection, separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

The Veteran's right thumb disability is currently assigned a 10 percent rating under Diagnostic Code 5010-5228.  This hyphenated code reflects that the disability rating is assigned on the basis of residual conditions resulting from the initial fracture and resulting traumatic arthritis.  38 C.F.R. § 4.27.  As directed by Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003, which directs that degenerative arthritis established by x-ray finding will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5228 assigns a 10 percent rating evaluation for a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers. A 20 percent rating evaluation is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Diagnostic Code 5228 does not provide for a rating higher than 20 percent.

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath, 1 Vet. App. at 592.  

The Veteran was afforded a VA medical examination in December 2009.  The Veteran's range of motion in his metacarpophalangeal joint was 5 degrees.  The gap between his thumb and base of his little finger, when attempting to oppose the little finger, measured to be 2.5 cm.  There was no gap between his thumb and the other fingers.  As to effect on usual daily activities, the examiner noted that the Veteran's right thumb disability had a mild effect on chores, moderate effect on exercise, severe effect on sports, and moderate to severe effect on recreation.  The examiner noted the following DeLuca factors: pain throughout all motion in the thumb metacarpophalangeal and interphalangeal joints; strength of 3-4/5, and poor dexterity.  The examiner also noted degenerative findings in the carpometacarpal joint.

The Veteran was provided an additional VA examination in June 2011.  The Veteran complained of increased pain, reduced motion, reduced gripping power, and a burning sensation in the interphalangeal joint.  He also stated that he had to use two hands to hold a cup, as he has trouble holding even less than a pound of weight.  The VA examiner noted a decrease in the Veteran's hand strength and dexterity, as well as limited motion, swelling, stiffness, weakness, and a bony deformity at the metacarpophalangeal joint.  The gap between the Veteran's thumb pad and fingers, when attempting to oppose the fingers, measured to be 1 to 2 inches.  The examiner also observed objective evidence of pain after repetitive motion.  The examiner determined that there was ankylosis of the metacarpophalangeal joint at 37 degrees of flexion.  As to the DeLuca factors, the Veteran had decreased strength exhibited by an inability to push, pull or twist with his thumb due to the fusion in a flexed position at the metacarpophalangeal joint and arthritis pain at the carpometacarpal joint.  

The Veteran's VA outpatient treatment records indicate that during the appeals period, the Veteran has consistently reported not being able to use his right hand because of pain and loss of gripping ability.  See VA medical records dated May 27, 2010, June 28, 2010, and February 14, 2011.

The Board finds that the objective medical evidence shows that during range of motion testing, the gap between right thumb pad and opposing fingers was 1 to 2 inches, and did not exceed 2 inches.  Thus, the criteria for a rating higher than 10 percent have been met.

Nonetheless, the Board finds that a higher rating of 20 percent is warranted.  In the December 2009 VA examination, the Veteran had pain throughout all motion of his thumb, decreased strength, and poor dexterity.  In the June 2011 VA examination, the Veteran again had decreased strength and dexterity, and displayed objective evidence of pain after repetitive motion.  The Veteran has also consistently reported severe pain and extremely limited use of his hand to the point where he cannot even hold a coffee cup.  When taking into account the additional functional loss due to pain and weakness, and when resolving reasonable doubt in favor of the Veteran, his right thumb disability may be viewed as equating to limitation of motion such that the gap between his thumb pad and fingers is more than 2 inches.  See C.F.R. § 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228; DeLuca, 8 Vet. App. at 207.  Thus, the Board finds that a 20 percent rating is warranted.  This is the maximum rating available for this diagnostic code.

The Board has also considered application of other diagnostic codes; however, no other diagnostic code is potentially applicable here either separately or in the alternative.  Diagnostic Code 5224 provides a disability rating for ankylosis of the thumb.  In the Veteran's case, clinical findings reveal that the metacarpophalangeal joint is ankylosed.  Note (4)(iii) indicates that if only the carpophalangeal joint is ankylosed and there is a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, then evaluate as unfavorable ankylosis.  However, the maximum rating under Diagnostic Code 5224 is also 20 percent for unfavorable ankylosis.  A rating could not be assigned under both Diagnostic Code 5224 and 5228, as that would by pyramiding, since both codes contemplate loss of motion. 

Diagnostic Code 5224 also provides for rating a thumb disorder as equivalent to amputation.  The Board finds that, though limited, the Veteran still has some use of his thumb to hold and grip items, so the extent of his disability is not equivalent to amputation.

Diagnostic Code 5152 provides a disability rating in the event the thumb is amputated.  As the Veteran's thumb has not been amputated, and his symptoms do not more nearly approximate amputation, this Diagnostic Code does not apply.  

Veterans Claims Assistance Act of 2000

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  A notice letter dated in December 2009 is of record.  The RO has obtained pertinent records including the Veteran's service treatment records, VA outpatient treatment reports, and private medical treatment records.

The Veteran was also provided thorough medical examinations, and has made no allegations as to the inadequacy of any medical opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  The Board notes that the Veteran's representative requested a new examination in the event that an increased evaluation was not granted for the right thumb disability; however, as the Board has granted an increased rating for the Veteran's right thumb disability, no further development of the claim is necessary to reach a decision.


ORDER

Entitlement to an increased rating of 20 percent, but not higher, for residuals of fractures, base of proximal phalanx, right thumb, with traumatic arthritis, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

I.  LEFT ANKLE DISABILITY

In March 2011, the Veteran's left ankle was fused.  He was assigned a temporary 100 percent rating under 38 C.F.R. § 4.30 for convalescence, with a 30 percent rating assigned as of July 1, 2011.  In December 2011, the Veteran underwent additional surgery due to nonunion of the left ankle.  A July 2012 rating decision assigned a temporary 100 percent rating under 38 C.F.R. § 4.30 for convalescence, with a 30 percent rating assigned as of April 1, 2012.  That decision also denied an extension of the temporary total disability rating for the period of July 1, 2011 to December 14, 2011.  

In a VA Form 21-4138 dated in December 2012, the Veteran requested a "temp 100% disability from March 2011," adding that his condition had worsened and he had been confined to a bed or chair every day since his surgery in December 2011.  A sympathetic reading of the statement, when considered with temporal proximity in which it was filed with the July 2012 rating decision, indicates that the Veteran's statement should be construed as a notice of disagreement.  

The RO has not yet issued a statement of the case regarding this issue.  Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2013); Manlicon v. West, 12 Vet. App. 238 (1999).

II. SPECIAL HOME ADAPTATION AND SPECIALLY ADAPTED HOUSING

The RO issued a rating decision in April 2010 denying entitlement to special home adaptation and specially adapted housing.  The Veteran filed a timely notice of disagreement in May 2010.  Although the RO sent him a letter in July 2010 acknowledging receipt of the NOD, it does not appear that he has been issued a statement of the case.  Accordingly, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlicon, 12 Vet. App. at 240.

III. TDIU

The Veteran may be awarded TDIU upon a showing that he is unable to secure or follow substantially gainful employment due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2013).  Evidence of unemployability need only be an allegation that the Veteran cannot work or that he lost employment due to service-connected disabilities, either expressly raised by a Veteran or reasonably raised by the record.  Roberson v. Principi, 251 F.3d 1378 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that in the December 2009 VA medical examination, the Veteran stated that he had retired due to his right thumb pain and coronary artery disease.  VA outpatient records note he worked as a heavy equipment operator and had last worked in June 2009.  In the June 2011 VA examination, he stated that he could no longer operate the heavy equipment due to loss of grasp on the operating levers.  In the July 2012 VA examination it was noted that he could not stand upright or walk without a cane, and he was unable to place any weight on the left ankle.

The Board finds a claim for TDIU was reasonably raised during the course of the appeal.  Thus, remand to the RO is necessary for further development and adjudication.

IV. EXTRASCHEDULAR RATING

The Board has also considered whether this case should be referred to the Under Secretary for Benefits or the Director of the VA Compensation and Pension Service for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards is inadequate.  Id.; Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consideration is also to be given where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Board finds that referral for extraschedular consideration is warranted.  In addition to symptomatology that is contemplated by the rating schedule (i.e. pain, weakness, limitation of motion), the record suggests that there is a combined effect of multiple service connected disabilities that creates an exceptional circumstance rendering the schedular rating criteria inadequate.  Notations in the Veteran's outpatient treatment records show that due to the Veteran's left ankle disability, he must use a wheelchair or crutches for mobility.  However, he can only use them for a very limited amount of time because of the pain from his right thumb and wrist disabilities.  Because of such limited mobility, the Veteran states that leaving his house is "close to impossible."  Additionally, the Veteran claims that his bathroom -which has already been fitted with handrails, elevated toilet, and shower seat - is less accessible to him as both his disabilities worsen.

Based on these combined effects of the Veteran's service-connected disabilities, and the severe limitation on the Veteran's mobility, the Board finds that the ratings schedule does not contemplate the Veteran's level of disability and symptomatology.  Therefore, remand for extraschedular consideration is warranted.  38 C.F.R. § 3.321(b). 

Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case pertaining to (a) entitlement to extension of a temporary total disability rating for the left ankle disability between July 2011 and December 2011, and (b) entitlement to special home adaptation or specially adapted housing. 

In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2013).

2.  Issue the Veteran a notice letter as to the information and evidence needed to substantiate a claim for TDIU.

3.  Forward the Veteran's claims file to the Director, Compensation and Pension Service, for extraschedular consideration based on the combined effect of the Veteran's service-connected disabilities.  

4.  After the above development is completed, and any other development that be warranted based on any additional information or evidence received, the RO should adjudicate the issues of TDIU and extraschedular consideration on the merits.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


